Citation Nr: 0530046	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-42 525	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the left ankle.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for ulnar neuropathy of the left hand.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left elbow ankylosis and fibrosis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
celiotomy and lysis of adhesions with small bowel 
obstruction.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.  Tenner, Counsel


FINDINGS OF FACT

1.	The veteran served on active duty from September 1982 to 
October 1984 and from September 1985 to September 1987, with 
five months of prior unconfirmed active duty service. 

2.	In a July 2004 rating decision, by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), the RO, in pertinent part, granted service 
connection for ulnar neuropathy of the left hand and assigned 
a 10 percent evaluation, and denied claims seeking increased 
ratings for traumatic arthritis of the left ankle, ankylosis 
and fibrosis of the left elbow, and celiotomy and lysis of 
adhesions for small bowel obstruction.  The appellant filed a 
substantive appeal with respect to those issues.  

3.	In September 2005, and prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant  
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


